1
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
2
                                                                  Apr 08, 2020
3                                                                     SEAN F. MCAVOY, CLERK
                        UNITED STATES DISTRICT COURT
4                      EASTERN DISTRICT OF WASHINGTON

5    UNITED STATES OF AMERICA,                 No. 4:19-cr-06044-SMJ

6                             Plaintiff,
                 v.                            ORDER DENYING RENEWED
7                                              MOTION FOR EARLY RELEASE
     LINDA LEONA CARVER,
8
                              Defendant.
9

10         Before the Court, without oral argument, is Defendant’s Renewed Motion to

11   Reduce Sentence and for Release to Home Confinement, ECF No. 74. On March 5,

12   2020, the Court sentenced Defendant to three months’ incarceration after she pled

13   guilty to theft of government funds. ECF No. 67 at 1–2. In view of the ongoing

14   global pandemic caused by the spread of Coronavirus Disease 2019 (COVID-19),

15   Defendant sought early release to serve the balance of her sentence in home

16   confinement. ECF No. 69 at 1–11. The Government took no position on

17   Defendant’s motion.1 ECF No. 72 at 1. The Court denied Defendant’s motion,

18
     1
       The Government has not filed a response to Defendant’s renewed motion, and it
19   is not clear whether it intends to, given that it took no position on Defendant’s
     original motion. However, given that the Court finds Defendant has failed to
20   establish extraordinary circumstances warranting early release, the Court finds it
     appropriate to deny the motion without waiting for the Government’s response.


     ORDER DENYING RENEWED MOTION FOR EARLY RELEASE – 1
1    finding she had failed to exhaust administrative remedies through the Bureau of

2    Prisons. ECF No. 73 at 1–3.

3          Defendant then renewed her motion, indicating that defense counsel had

4    intentionally omitted discussion of administrative exhaustion in Defendant’s initial

5    motion. ECF No. 74 at 2–3. Defendant argues that because she is incarcerated in

6    the Yakima County Jail—which is not a Bureau of Prisons facility but rather

7    contracts with the U.S. Marshals Service to temporarily hold federal detainees—

8    she is unable to request early release from the Bureau of Prisons, and there is no

9    “warden” of her facility from whom she could request early release. Id. at 3–7.

10                                 LEGAL STANDARD

11         The Court’s authority to amend a criminal defendant’s sentence of

12   incarceration, once it has been imposed, is narrow. See 18 U.S.C. § 3582(c) (“The

13   court may not modify a term of imprisonment once it has been imposed except

14   that . . . .”). The only apparently relevant mechanism by which the Court could

15   authorize Defendant’s early release to home confinement is under 18 U.S.C.

16   § 3582(c), which permits a sentence reduction if the Court finds “extraordinary and

17   compelling reasons warrant” such relief. Id. § 3582(c)(1)(A)(i). But that provision

18   is only available “upon motion of the Director of the Bureau of Prisons, or upon

19   motion of the defendant after the defendant has fully exhausted all administrative

20   rights to appeal a failure of the Bureau of Prisons to bring a motion on the




     ORDER DENYING RENEWED MOTION FOR EARLY RELEASE – 2
1    defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

2    warden of the defendant’s facility, whichever is earlier.” Id. § 3582(c)(1)(A). On

3    the face of the statute, the administrative exhaustion requirement admits of no

4    exception.

5          However, under certain circumstances statutory exhaustion requirements

6    may be waived. See McCarthy v. Madigan, 503 U.S. 140, 146–47 (1992). The

7    “futility exception” relieves a party seeking relief from being required to first

8    “pursue an administrative review that is demonstrably doomed to fail.” Diaz v.

9    United Agr. Emp. Welfare Benefit Plan & Tr., 50 F.3d 1478, 1485 (9th Cir. 1995)

10   (citing Amaro v. Cont’l Can Co., 724 F.2d 747, 750–53 (9th Cir. 1984)); see also

11   Nevada v. Hicks, 533 U.S. 353, 369 (2001). Another Court in this district, in ruling

12   on a similar motion brought by a Defendant in local custody, held that the absence

13   of administrative recourse through the Bureau of Prisons relieved her of

14   § 3582(c)(1)(A)’s exhaustion requirement. United States v. Gonzalez, Case

15   No. 2:18-cr-00232-TOR-15, ECF No. 15 at 3. Defendant cites other cases in which

16   district courts have reached similar conclusions. ECF No. 74 at 12 (collecting

17   cases).

18                                     DISCUSSION

19   A.    Defendant is excused from the administrative exhaustion requirement

20         Defendant argues that because she is currently incarcerated at a non-Bureau




     ORDER DENYING RENEWED MOTION FOR EARLY RELEASE – 3
1    of Prisons facility—and, given the relative brevity of her sentence and current

2    restrictions on the movement of federal inmates, will likely remain there for the

3    balance of her sentence—there are no avenues by which she could request early

4    release from the Bureau of Prisons, and she is therefore excused from administrative

5    exhaustion under the futility exception. ECF No. 74 at 8–13. Defendant specifically

6    sought guidance from the Bureau of Prisons concerning where to direct her request

7    for compassionate release but was informed she is in the custody of the United

8    States Marshals Service and should direct her request to that agency instead. ECF

9    No. 75 at 2. Defendant also consulted the Marshals Service, which indicated the

10   likelihood of her transfer to a Bureau of Prisons facility is low. Id. at 3.

11         Accordingly, the Court finds Defendant is excused from the requirement of

12   administrative exhaustion under the futility exception. The exhaustion requirement

13   of § 3582(c)(1)(A) requires the inmate seeking compassionate release first seek that

14   relief from the Bureau of Prisons, but Defendant is not in Bureau of Prisons custody,

15   and there is no “warden of [her] facility” to whom she could direct her request. As

16   the Supreme Court has observed, the requirement of administrative exhaustion is

17   “intensely practical,” Mathews v. Eldridge, 424 U.S. 319, 331 n.11 (1976), and “is

18   generally required as a matter of preventing premature interference with agency

19   processes.” Weinberger v. Salfi, 422 U.S. 749, 765 (1975). In this case, requiring

20   additional attempts at administrative exhaustion would not serve those purposes,




     ORDER DENYING RENEWED MOTION FOR EARLY RELEASE – 4
1    because the record makes clear there are no “agency processes” with which a ruling

2    from the Court could interfere. In short, Defendant need not continue to pursue

3    “administrative review that is demonstrably doomed to fail,” and is excused from

4    the exhaustion requirement of § 3582(c)(1)(A). Diaz, 50 F.3d at 1485.

5    B.    Defendant has not demonstrated early release is appropriate

6          Turning to the merits of Defendant’s request, the Court finds she has failed

7    to establish “extraordinary and compelling reasons” warranting amendment of her

8    sentence. See 18 U.S.C. § 3582(c)(1)(A)(i). As an initial matter, there is division

9    among the district courts concerning the standard applicable to motions for

10   compassionate release. See United States v. Mondaca, No. 89-CR-0655 DMS, 2020

11   WL 1029024, at *2–3 (S.D. Cal. Mar. 3, 2020). Prior to substantial amendments to

12   § 3582(c) in the First Step Act of 2018, only the Bureau of Prisons was permitted

13   to bring a motion for compassionate release on an inmate’s behalf. See id. Under

14   that earlier regime, the U.S. Sentencing Commission identified three circumstances

15   in which compassionate release was justified, none of which are relevant here, yet

16   also recognized early release may be appropriate for “an extraordinary and

17   compelling reason other than, or in combination with” the enumerated reasons. See

18   U.S.S.G. § 1B1.13 cmt. n.1(A)–(D). Crucially, however, justifications under that

19   final catchall category were limited to those considered sufficiently extraordinary

20   “by the Director of the Bureau of Prisons,” and the guideline has not been amended




     ORDER DENYING RENEWED MOTION FOR EARLY RELEASE – 5
1    since passage of the First Step Act of 2018. Id. § 1B1.13 cmt. n.1(D).

2          It is therefore unclear whether the district court is constrained to granting

3    compassionate release only where the Bureau of Prisons has identified a reason as

4    sufficiently extraordinary and compelling, or whether the district courts are now

5    entitled to make that determination independently. Compare United States v.

6    Brown, 411 F. Supp. 3d 446, 451 (S.D. Iowa 2019) (collecting cases) (“[T]he most

7    natural reading of the amended § 3582(c) . . . is that the district court assumes the

8    same discretion as the B[ureau of Prisons] Director when it considers a

9    compassionate release motion properly before it.”) with United States v. Lynn, No.

10   CR 89-0072-WS, 2019 WL 3805349, at *3 (S.D. Ala. Aug. 13, 2019) (holding only

11   Bureau of Prisons permitted to identify extraordinary and compelling reason).

12         Ultimately, the Court finds it unnecessary to reach this issue, because

13   regardless of whether the Court can grant relief by itself determining what

14   constitutes an extraordinary and compelling reason for early release, Defendant has

15   not met that threshold. While the Court is cognizant of the risk COVID-19 poses to

16   those currently incarcerated, it cannot conclude that risk is sufficiently grave in this

17   case to justify waiving nearly two-thirds of Defendant’s sentence of incarceration.

18   The Centers for Disease Control and Prevention has identified those over age sixty-

19   five and those with serious underlying medical conditions as the groups at greatest

20   risk. See Ctrs. for Disease Control and Prevention, High-Risk Conditions (last




     ORDER DENYING RENEWED MOTION FOR EARLY RELEASE – 6
1    updated April 6, 2020), https://www.cdc.gov/coronavirus/2019-ncov/hcp/underlyi

2    ng-conditions.html.

3          Defendant is well outside the at-risk age category, and she does not suffer

4    from the type of serious underlying health condition that would make her

5    significantly more vulnerable.2 See ECF No. 61 at 2, 16–17. And fortunately, there

6    are no confirmed cases of the virus at the Yakima County Jail, which Defendant

7    reports has instituted screening procedures to safeguard inmates and staff. ECF

8    No. 69 at 5. In short, though COVID-19 undoubtedly poses a risk to those in the

9    nation’s prisons and jails, Defendant has not shown that risk is greater to her than

10   to any other inmate serving a term of incarceration—in fact, the risk to Defendant

11   is likely lesser than to those incarcerated in large, concentrated metropolitan areas.

12   Thus, at this time the Court cannot find Defendant has established an extraordinary

13   and compelling reason warranting early release. The motion is denied.

14   //

15   //

16   //

17

18   2
       Defendant represents that as a lifelong smoker her lungs are “likely . . . in a
     debilitated or weakened condition,” but points to no medical evidence indicating
19   this is true in her case. ECF No. 69 at 10. In any event, Defendant does not contend
     she suffers from any diagnosed pulmonary or respiratory condition that would place
20   her in the high-risk category as determined by the Centers for Disease Control and
     Prevention.


     ORDER DENYING RENEWED MOTION FOR EARLY RELEASE – 7
1          Accordingly, IT IS HEREBY ORDERED:

2                Defendant’s Renewed Motion to Reduce Sentence and for Release to

3                Home Confinement, ECF No. 74, is DENIED.

4          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

5    provide copies to all counsel, the U.S. Probation Office, and the U.S. Marshals

6    Service.

7          DATED this 8th day of April 2020.

8                      _________________________
                       SALVADOR MENDOZA, JR.
9                      United States District Judge

10

11

12

13

14

15

16

17

18

19

20



     ORDER DENYING RENEWED MOTION FOR EARLY RELEASE – 8
